 INTERNATIONAL PACKINGS CORPORATIONInternational PackingsCorporationandDoris PatriciaWoodwardLocal 1362, Textile Workers Union of America, AFL-CIO, and Textile Workers Union of America,AFL-CIOandDoris PatriciaWoodward. Cases 1-CA-10000 and 1-CB-2789November 14, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDPENELLOOn July 29, 1975, Administrative Law Judge-HenryL. Jalette issued the attached Decision in thisproceeding. Thereafter,, all Respondents filed excep-tions and supporting briefs,' and counsel for theGeneralCounsel resubmitted her brief to theAdministrative Law Judge as an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, InternationalPackings Corporation, Bristol, New Hampshire, itsofficers, agents, successors, and assigns; Local 1362,TextileWorkers Union of America, AFL-CIO, itsofficers,agents,and representatives, and Textile'Workers Union of America, AFL-CIO, its officers,agents, and representatives, shall take the action setforth in said recommended Order.1Inasmuchas the record and briefs adequately present theissues andpositionsof the parties, the Respondents' request fororal 'argument ishereby denied.2The Respondents had excepted, to certain credibility findings made bythe 'Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvincesus that theresolutionsare incorrectStandard Dry Wall Products,Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (CA 3, 1951). We havecarefully examined the record and find no basis for reversing his findings1The complaint alleged that the above-named Respondent InternationalUnion (herein called International) also caused Woodward's discharge, butthis allegationwas withdrawn by General Counsel at the hearing.2Unless otherwise indicated, all dates hereinafter are 1974.DECISIONSTATEMENT OF THE CASE479HENRY L. JALETTE, Administrative Law Judge: This caseinvolves allegations that the- above-named RespondentEmployer (herein called the Company) threatened withdischarge and discharged Dons Woodward, the ChargingParty, because she engaged in protected concerted activity,and because` the above-named Respondent Local Union(herein called Local) demanded her discharge, therebyviolating Section 8(a)(1) and (3) of the Act. It also involvesallegationsthat the Local" caused the Company todischargeDorisWoodward because she engaged inprotected concerted activity in violation of Section 8(b)(2)and (1)(A) of the Act,', and that the Local and theInternational (collectively referred to asRespondentUnion) made threats violative of Section 8(b)(1)(A) of theAct. The proceeding was initiated by a charge filed againstthe Company by Woodward in Case 1-CA-10000 on July31, 1974,2 which charge was amended on November 4 andon January 21, 1975, and a charge filed against theInternational in Case I-CB-2789 on December 9, whichcharge was amended on January 21, 1975, to name theLocal as a Respondent. On April 1 through 4, 1975,hearing was held in Bristol, New Hampshire.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs of theparties, I make the following:FINDINGS OF FACT1.THE FACTUAL SETTINGThe Company is engaged in the manufacture of seals,gaskets, and related products at its plant in Bristol, NewHampshire .3 It employs about 900 employees who, sincethe 1940's or early 1950's, have been represented byRespondent Union. At all times material herein, theCompany and Respondent Union have been parties to acollective-bargaining agreement which provides for rates ofpay on certain jobs according to an incentive system.Under this system, employees working on rated jobs (somejobs have no incentive rate and are day rated), acquirethrough their work performance an individual average,referred to in the record as an IA. Depending on her workassignments and her performance, an employee will havean IA which may fluctuate from time to time.Phyllis St. Lawrence is 'president of the Local and isconsidered by the Company to be assigned to the trimdepartment. However, unlike other employees in the trimdepartment, she receives a constant IA of 157 (that is, herwages are calculated at 157 percent of,base rate). Thisconstant IA was established in 1971 by mutual agreement(oral)between the Company and St. Lawrence for theasserted reasons that the Company utilized St. Lawrence inthe performance of clerical duties and St. Lawrence wasrequired to perform duties as union president during3 Jurisdiction is not in issue. The complaintalleges, the Respondentsadmit, and I find that the Company meets theBoard's direct inflow andoutflow standards for the assertion ofjunsdiction.221 NLRB No. 104 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking hours. These intrusions on her regular duties madeit impossible for St. Lawrence to maintain her productivityand she complained to the Company. As a result, theagreement was made to give her a constant IA of 157.4DorisWoodward was employed by the Company inJanuary 1969, became a member of Respondent Union in1972, and was employed in the trim department at thetimes relevant herein. In late February or early March,Woodward asked Wood how an employee could get out ofthe Union. He told her, he could give her a copy of thecontract and she could find out how on the last page.'Woodward testified that thereafter she studied thecontract and discussed with other employees their views onvarious provisions. She also began questioning ForemanRoy Chellis about the contract's provisions on transfersand seniority, the' exclusion of office clerical employeesfrom the Union, and the requirement that employees makerateswhen assigned to work in other departments.Woodward was not satisfied with Chellis' answers andobtained permission to speak to Don Thomann, trimdepartment supervisor.According toWoodward, sheraised thesamequestions -at a meeting with Thomannsometime' before June 11. She was not satisfied with hisanswers(which she described as a statement that it was amatter of management, prerogative) and obtained permis-sion to speak to Production Superintendent RobertFletcher.His response was the same as Thomann's, andWoodward asked whom she could go to next and Fletchersaid she could go no higher.Woodward's IA had been 138 for a long period of time.In late May, she was assigned to a job in the circomatdepartment on which she was told by Chellis that shewould not be receiving her IA. She was told this after 2days on the job and she protested that had she known thisshe would have insisted on her seniority and remained inthe trim department.5Later,Woodward spoke to Phyllis St. Lawrence aboutthis and St. Lawrence's reply was a reference to a timewhen Woodward had worked in the case treat departmentand had' criticized themorals of the other femaleemployees in that department, and she told Woodward to`-`get the hell out of here. Get lost "6 Later the same day,Woodward spoke to St. Lawrence again and told her shedid not` think it was right for the president of the Union totell a member to get lost.-Still that same day,Woodward `spoke to Local UnionVice President Nancy Bliss about her loss of IA and askedwhat she'could do about it. Bliss told her, she could file agrievance, and when'Woodward asked her what she meantBlissexplained that it was a form you filled out when youhad a complaint. She said, however; that she could not giveWoodward a grievance form because she could not go overthe head of the union president .7The 'next 'day,Woodward asked St. Lawrence for agrievance form and was given one. However, in giving it to4How the figure of 157,for her IA was determined is not clear. PersonnelDirectorWalterWood testified that at the time of the agreement St.Lawrence's IA was at least 150 and may have been higher at other times.5According to Chellis, Woodward had no seniority right respecting suchassignment.6Employee Linda Morse overheard part of this conversation andcorroborated Woodward.her, St. Lawrence remarked that she hoped some dayWoodward's husband became disabled and Woodwardhad to pay the bills (this apparently was St. Lawrence'ssituation), adding "furthermore,, you, can go f- yourself."Woodward reported this to Foreman Chellis who said hewould speak to St. Lawrence. Later, St. Lawrence came toWoodward, denied she had made the vulgar remark andasked Woodward why she was "trying to f- her."According to Woodward, sometime thereafter, she askedemployees to join Respondent Union on the premise thatwithmore members the Union would be stronger. Theemployees laughed at her and told her the RespondentUnion had been there a long time and had done nothingfor them, what made her think it could'do anything now.Woodward then asked employees if they would beinterested in another union and some expressed an interest.On June 11, as a result of her contacting him, Woodwardmet with Thomas Pitarys, regional director and vicepresident of the International, and with St. Lawrence at theplant.According to Woodward, she submitted a grievanceover her loss of IA. Pitarys read the grievance and it wasdiscussed. Pitarys expressed the view that it was wrong fortheCompany not to notify Woodward in advance ofreassignment that her IA would be taken away.As this was going on, St. Lawrence kept interjecting thatWoodward was a troublemaker and as long as she wasthere it would mean nothing but trouble for them. She saidWoodward was trying to knock Respondent Union out ofthe, plant and replace it with another union. At this, Pitarysangrily toldWoodward, "If you , so much as cause me-endanger-me of losing this Local in this plant I willblacken your name and 'see to it that you do get fired."The record does not indicate that Woodward made anyreply.At some point in the meeting, she asked for a list ofthe union members, but Pitarys refused to give her one. St.Lawrence remarked that if they gave her such a list themembers would withdraw from membership.After this discussion, a meeting was held with PersonnelDirectorWood at which Pitarys advised Wood of theUnion's position thatWoodward and other 'employeessimilarly situated should be paid IA 'for the period of timethey worked on a new position without prior notice of lossof IA. The parties also discussed with Wood and atimestudy man the payment of IA on assignments to jobsnot previously performed, and they discussed St. Law-rence's constant IA of 157 and the reasons for it. -According to Wood, a few days later Thomann reportedthey were still having problems with Woodward and shewas called to the office to discuss the matter. Woodtestified they again discussed the same items discussed onJune 11 and adjustments were made or promised on thefirst two items. As to the third item, St. Lawrence's IA,Woodward remained unsatisfied and continued to voicethe view that it was unfair. It is undisputed that at that timeThomann orally warned Woodward that she would be7Accordingto-Bliss,she gave two grievance forms to Woodward. Sheadmitted refusing to go over the head of St. Lawrence, but asserted that wasin reply to Woodward's request that Bliss accompany her to the office tofind out about St Lawrence's IA. I have concluded that Woodward wasgenerally a trustworthy 'witness andIcan perceive no'reasor for her tofabricate on this pointBliss,on the other hand, appeared very hostile toWoodward. I credit Woodward INTERNATIONAL PACKINGSCORPORATION481replaced if she persisted in this type of behavior, which hedescribed as "... pursuing these matters that we could notresolve."Woodward was on vacation for the first 2 weeks of July.When she returned to work on July 15, Thomann gave hera written warning for conduct and attitude, dated June 28,which stated: "Must stay at workplace and stop disruptingother employees. Has been talked to by R. Fletcher-W.Wood and D. Thomann. D. Thomann has issued twoverbal warnings." The warning was signed by Thomannand Chellis. Woodward protested that she did not deservea warning, that she was doing her job, making more thanher rate, and had quieted down. She denied ever disruptinganyone.On the morning of July 25, Joseph McGrath, vicepresident in charge of manufacturing for the Company,was accosted by St. Lawrence as he was leaving his office.She was upset and in tears and told him she could notstand the abuse any longer. He asked her what abuse andshe replied, "The girls are abusing me. Mrs. Woodward istelling them that we're just going through the motions,we're not doing-the union hasn't done anything forthem." She said she had been approached by two girls whosaid they had been upset by Woodward. She also said thatWoodward was continuing to do this (apparently protest-ing St. Lawrence's IA) and she could not take it anymoreand was going to quit. McGrath told St. Lawrence sheshould return to work, that he needed a little time but hewould take care of the problem. McGrath attended tosome other business and thereafter learned St. Lawrencehad not returned to work, but instead had left the building.Thereupon, he instructed Thomann to discharge Wood-ward. At the end of the workday, Woodward was called toThomann's office and discharged. Thomann gave noreason but simply stated he had to let her go.II.ANALYSISAND CONCLUSIONSIn the foregoing factual setting, I have described theactivities ofWoodward beginning in late February andcontinuing through June 1974. Except where otherwiseindicated, the account I have set forth is, in the main,Woodward's account, and while in its general outline thataccount is undisputed it stresses aspects of her activitiesdifferent from those stressed by the Company. Thus,Woodward's testimony under direct examination about herinquiries about the contract and transfers and senioritygives the impression that her inquiries were general innature, academic, and aimed merely at an understandingof the contract's terms. It is not until Woodward describesa meeting with Fletcher that' one becomes aware that herinquirieshad a specific focus, namely, the favoredtreatment accorded St. Lawrence. It is I seen then thatWoodward's questions about seniority and transfers wererelated to the fact that for more than 6 months St.Lawrence had been assigned to work outside the trimdepartment, yet St. Lawrence maintained her trim depart-ment seniority contrary to what Woodward understood thecontract to provide; the question about he exclusion ofoffice clericals was related to the fact that St. Lawrencewas performing office clerical duties part of the time; andthe question about IA related to the fact that St. Lawrencehad a constant IA of 157. It was this disparity of treatmentwhich Woodward deemed unfair and which was at the rootof her complaints. The record indicates that her inquiriesinto this matter preceded any personal grievance over herworking conditions, but they apparently became moreurgent when Woodward as assigned to a new job and losther IA. The record indicates, as the Company contends,thatdespiteher discussionswithChellis,Thomann,Fletcher, and Wood, and despite management's explana-tions,Woodward remained unconvinced and unsatisfiedand persisted in talking about the favored treatmentaccorded St. Lawrence. The Company contends that suchactivity was unprotected.8Before addressing myself to the issue of the protectednature of Woodward's activity, I would dispose of theprincipal credibility issues posed by the record. Suchsubstantial variances as exist involve Woodward versus St.Lawrence and Pitarys; McGrath versus St. Lawrence andPitarys;Wood versus Pitarys; and certain employeesversus St. Lawrence. As far as St. Lawrence and Pitarys areconcerned, I deem their testimony to be unworthy ofcredence. In the case of St. Lawrence, not only did sheconvey a strong feeling of vindictiveness towards Wood-ward, but also her testimony was at odds with that ofwitnesses who appeared to me to have no motive to lie. Forexample, she denied talking to McGrath on the morning ofJuly 25 and telling him the girls were abusing her becauseof Woodward. Yet, McGrath had no reason to lie about hisconversation with her, and employee Jean Taylor, whotestified she witnessed the encounter between McGrathand St. Lawrence, also had no reason to lie. Moreover, Iam convinced that the grievance allegedly filed by casetreat employees againstWoodward was sponsored by St.Lawrence in view of the fact that, despite all the testimonyaboutWoodward's alleged slanders of the case treatemployees, none of the slandered employees who signedthe grievance was called to testify. The only supportoffered for the'grievance beyond St. Lawrence's was that oftheLocal's vice president who was herself hostile toWoodward.in the case of Pitarys, apart from the fact of variancesbetween his testimony and that of McGrath and Wood onmatters about which neither had reason to lie, I find histestimony respecting his knowledge of the discharge ofWoodward and the incident that provoked it too implausi-ble to be credited. I view his efforts to file a grievance overWoodward's discharge as a charade played for appear-ance's sake.Where his testimony differs from that ofWoodward, McGrath, and Wood, I do not credit him. Inmaking this determination, I have taken into considerationPitarys' suggestion toMcGrath that he not dischargeWoodward, but that he only suspend her. I consider thisfact outweighed by Pitarys' inaction after the dischargeuntil it was too late to file a grievance. Even then, Pitaryswas strangely acquiescent in the Company's rejection of8The record contains considerable testimony respecting the allegedwhich displeased Foreman Chellis. Both matters are irrelevant to the issuesslander of case treat department employees by Woodward and somein the case; neither issue was considered by McGrath who made thetestimony about her persistent complaints about the rate on machine 6284decision to discharge Woodward 482DECISIONSOF NATIONALLABOR RELATIONS BOARDthe grievance on the ground of untimeliness.The Companyhad entertainedWoodward'sgrievances on June 11without a written grievance and onJuly 23,when it had noobligation to do so, it had bargained for acceleration ofbenefitsm the contract.Arguably, Pitarys could havereasonedwith the Company to entertain a belatedgrievance over Woodward's discharge.Iturn now to the issue of the protected nature ofWoodward's activities,an issue which has several facets.First of these is the matter of Woodward's disruption of thework force,the asserted reason for the Company's oralthreat of discharge,the written warning, and the dischargeitself.Thismatter is itself divisible into two parts: didWoodward disrupt the work force and did she engage inimproper conduct.To answer the second part first, I findno evidence that Woodward engaged in any improperconduct in protesting St. Lawrence's favored treatment.Testimony was adduced about her being away from hermachine and talking to other employees on company time,but there is no showing that she disrupted the work of anyemployee or affected production.Of course,worktime isfor work and the Company had a rule against employeesbeing away from their machines without permission.However,it is too clear to require detailed discussion thattheCompany'sconcernwas not over,the fact thatWoodward was away from her machine,but rather overthe subject matter of her discussions with other employees.This is evident from Chellis' failure to speak to her at anytime about being away from her machine and fromThomann's testimony that he gave Woodward two oralwarnings in which he told her "I wanted her to drop hercontinual insistence about the IA not being fair...: . Hesaid nothing to her about the fact that her talking wasduring worktime,or that she was leaving her machine.According to Woodward's uncontradicted testimony, onone occasion when Thomann spoke to her,he said,"Look,we want you to come in here, work your eight hours, takeyour paycheck,go home and keep your mouth shut.''Thisstatement was made followmg a remark that Thomann hadheard Woodward was not leaving the St.Lawrence matteralone.No mention was made about worktimeorWood-ward's leaving her machine.Even in the meeting withWoodward in Wood's office after June 11, the discussionwas not about Woodward's being away from her machineand talking during worktime,but rather about the natureof her questions.According to Woodward's uncontradict-ed testimony,Thomann said". . .these questions Werecausing quite a disruption and if I didn't stop that I wouldbe replaced."In short,there is substantial evidence in the record tosupport the finding that Woodward was orally threatenedwith discharge and given a written warning,not becauseher activities occurred during worktime, but because of thenature of her activities.This is not to say that Woodwardwas not disrupting the work force as the Companycontends.She was. However,the disruption of the workforce of which she was guilty was infecting other employeeswith her dissatisfaction with the treatment accorded St.Lawrence,which was not provided for in the writtenagreement.As General Counsel points out, citing fromCement Transport,Inc.,200 NLRB 841, 845-846 (1972),"This activity[of the employee]-may well have engendereda degree of unrest and general dissatisfaction. But suchunrest or dissatisfaction often precedes or accompaniescertain concerted activity for mutual aid or protection;indeed concerted activity often springs from the employ-ees'dissatisfactionwith their working conditions. If anemployer were free to discharge an employee who, in theexercise of the statutory rights, sought to induce concertedactivity. . .simply by characterizing that exercise as`disturbance'or the other invective used by Respondent,the guarantees which the Act extends to concerted activityfor mutual aid and protection would be largely nullified." 9The Company may not then defend its conduct vis-a-visWoodward on the ground she was disrupting the workforce,unless it can be held, as the Company contends, thatWoodward's activities were unprotected.Preliminarily,itshould be noted that Woodward'sprotestswere not addressed solely-to the-St.Lawrencesituation.Thus, she complained about her loss of IA on herassignment to circomat in May and she complained aboutthe practice of assigning new employees to new jobswithout affording them an opportunity to learn the jobwithout lossof IA.There is no contention these protestsdid not constitute protected concerted activity; however,these complaints were remedied and there is no evidencethat the Company entertained any animus against Wood-ward because she voiced them.The record clearly indicatesthat it was Woodward's protests about St.Lawrence whichformed the basis of the warnings and threat of discharge.According to the Company,Woodward's complaintsabout the preferential treatment accorded St. Lawrencewere not protected because they were not work related, butratherwere expressions'of ill will and a personal feudbetween Woodward and St.Lawrence.In support of thiscontention,the Company citesNortheastern DyeWorks,203 NLRB 1222(1973). In myjudgment,Northeastern DyeWorksis inapposite.In the first place,apart from the issueof St.Lawrence'spreferential treatment,there is noevidence of the existence of a personal feud betweenWoodward and St.Lawrence.The evidence adverted to bythe Company all relates to an animosity that arose betweenWoodward and St.Lawrence becauseWoodward wasprotesting the preferential treatment St. Lawrence wasreceiving.Secondly,Woodward'scomplaints about St.Lawrence were not based on the mere fact that theCompany appeared to favor her, but on the further factthat the favored treatment appeared to be if not in breachof the contract,at least,at variance with its provisions. InNortheastern Dyethere was no contract. In this case, therewas a contract which provided for transfers,departmentalseniority,and incentive rates and,inprotestingSt.Lawrence's favored treatment, Woodward was seeking toenforce the bargaining agreement between the Companyand Respondent Union.Her efforts in this regard wouldtend to affect the rights of all employees in the bargainingunit. The Board has held on numerous occasions that thedischarge of an employee for seeking to enforce a9See alsoChas. Ind Co,203 NLRB 476,479 (1973). INTERNATIONAL PACKINGS CORPORATION483collective-bargaining agreement is violative of the Actwhether he acts singly or in concert with other employ-ees.10It appears to be the Company's position that the favoredtreatment of St. Lawrence could not affect Woodward orany other unit employee; that, in paying St. Lawrence aconstant IA of 157, the Company did not depriveWoodward or any other employee of any of their rightsunder the contract. I am not certain that it can be readilydetermined whether or not other employees were adverselyaffected by St. Lawrence's constant IA of 157; at firstblush, it would appear no one was. However, Woodward'scomplaints also related to the application of the contract'stransferand departmental seniority provisions. If St.Lawrence was accorded rights greater than those accordedother employees under the contract, their departmentalseniority may well have been affected.Apart from the foregoing, there is a significant factwhich compels a finding that Woodward's activity wasprotected concerted activity and that fact is St. Lawrence'sstatusas president of the Local. In my judgment, it is onething to complain about the treatment accorded anotheremployee, yet another thing when such employee is alsounion president.Employees are entitled to the undividedloyalty of their bargainingagents.If their agent receivesfavored treatment from the employer, his loyalty to theemployees is compromised. Employees who have reason tobelieve their representative is receiving favored treatmenthave a right to question and protest such favoredtreatment,if not because of its effect on their contractrights,becauseof its possible effect on the quality of therepresentationthey receive.Itmay be argued that it is commonplace in laborrelationsto include provisions in collective-bargainingagreementsgranting superseniority to stewards, specialleavesof absence, payment for time spent in handlinggrievances,and the like. However, the treatment accordedSt.Lawrence was not part of a collective-bargainingagreement. It was an oralagreementbetween St. Lawrenceand the Company. Moreover, it was not an agreement forspecial treatmentof a union officialquaunion official;rather,the agreementwas personal to St. Lawrence,nontransferable and nonassignable. Finally, as an oralagreement, the agreement was apparently revocable at will.Underthese circumstances,the agreement if not wrong,gave.the appearance of wrong; if it did not purchase St.Lawrence's loyalty, it appeared to do so." I need notdecide whether the agreement was right or wrong, and' Ionly make these observations to point out the compellinginterestof all the employees in the benefits given St.Lawrence and to reject the contention that Woodward'sprotestswerenot protected 12The Company contends that Woodward's activity wasunprotected because she did not seek a specific remedy,citingN.LR.B. v.WashingtonAluminumCompany,370U.S. 9 , (1962), andMushroom Transportation Company v.10 See alsoB & M Excavating, Inc,155 NLRB 1152 (1965),InterboroContractors,Inc.,157 NLRB 1295 (1966).11Employee Judy Haggard told McGrath after Woodward's discharge ifone employeewas paid more than other employees " . . it looked to melike a 'companyunion." She did not mention St. Lawrence's name,but it isclear she had reference to St. Lawrence.N.L.R.B.,330 F.2d 683 (C.A. 3, 1964). I do not readWashington Aluminumas standing for the propositionasserted by the Company, and while there is a similaritybetween the facts ofMushroom Transportationand the factsof this case, I do not deem it controlling. Ingoingto theCompany about the St. Lawrence situation, Woodwardwas not dust griping; she was seeking to obtain nonprefer-ential compliance with the contract. She did not have tosuggest a specific remedy; the remedy was evident:abrogate the special agreement with St. Lawrence. TheCompany did not have to accede to her request and it didnot.However, so long as Woodward did not engage inimproper conduct, she had the right, thereafter to seek toenlist the support of other employees.As indicated earlier, despite her persistence in protestingabout thismatter,Woodward never filed a writtengrievance about the matter; instead, she dealt directly withthe Company. The Company and the Respondent Unioncontend that by thus seeking to bargain directly,with theCompany in derogation of the Respondent Union's statusas bargaining representative,Woodward was engaged inactivity which the Supreme Court inEmporium Capwelll3held to be unprotected. I do not agree. In my judgment,Emporium Capwellisinapposite.Woodward was notseeking to bargain with the Company. She was merelypresenting a grievance over a colorable claim that theCompany was not abiding by the terms of the contract.According to the contract, she had the right to present agrievance without a union representative, and, while theCompany was not required to meet with her as it did, itchose to do so. It cannot now assert the employee wastrying to deal directly and was therefore subject todischarge.For all the foregoing reasons, I find that the Companyviolated Section 8(a)(1) of the Act by threatening todischargeWoodward and issuing a written warning onJune 28 because of her protected concerted activities. Thisfinding is, in effect, also dispositive of the allegation thatWoodward was discharged in violation of Section 8(a)(1)of 'Act, because the reason asserted for the discharge is thesame reason given for the warning, namely, disrupting thework force. The Company asserts, however, that thedischarge may not be found violative of the Act, because itwas attributable to its mistaken belief that Woodward wasengaged in misconduct, namely, a personal feud with St.Lawrence.N.L.R.B. v. Burnup & Sims, Inc.,379 U.S. 21(1964), teaches that an employer who discharges anemployee engaged in protected activity in the mistakenbelief he engaged in misconduct violates Section 8(a)(1)where the employee was not in fact guilty of themisconduct. As Woodward was not guilty of misconduct,her discharge would then be unlawful. The Companycontends, however, thatBurnup & Simsisnot applicablebecause, on Woodward's own testimony, from the time shereceived the written warning on July 15 to the date of herdischarge she was not engaged in any activity protected or12The wisdom or unwisdom of Woodward's complaints, and theirjustification or lack of it are irrelevant to the question of whether employeesare engaging in protected concerted activity.Mushroom Transportation Co,Inc.,142 NLRB 1150, 1158 (1963).13'Emporium Capwell Co. v. Western Addition Community Organization,420 U.S 50 (1975). 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise.There is support for the Company's theory. InLogginsMeat Co, Inc.,206 NLRB 303 (1973), the Boardindicatedthat "underBurnup & Simsthere must coexist aprotected activity and an employer's mistaken belief thatthe discharged employee had engaged in misconduct in thecourseof that activity." However, here, unlikeLogginsMeat,there is aclear and direct connection betweenWoodward's earlier protected activity and Respondent'sbeliefon July 25 that Woodward had engaged inmisconduct.Accordingly, under the principle ofBurnup &Sims,asWoodward was guilty of no misconduct, herdischargewould be violative of Section 8(a)(1) of the Act.Actually, the facts of this case do not warrant applicationof theBurnup & Simsprinciple for two reasons. First, if theCompany had amistakenbelief it was not one of fact; itsmistakenbelief was one of law, namely, that Woodward'sprotestsaboutSt.Lawrence constituted unprotectedactivity.As such activity was protected and as the assertedreason fordischargewas the protected activity, thedischargewas violative of Section 8(a)(1) of the Act.Second,Ido not believe that Woodward was dischargedbecauseof any mistaken belief she had engaged inmisconduct; rather, I find that she was discharged becauseof her protected concerted activity and St. Lawrence'sconstructive demand for her discharge on the morning ofJuly 25. 1 base this finding on the fact that McGrath didnot investigatethe assertion by St. Lawrence to determinewhetheritwastrue, the fact that he called Pitarys to informhim "We lost our Union President," and the fact that laterthat day he called St. Lawrence to tell her Woodward hadbeen terminatedand St. Lawrence could return to work thenext day. Moreover, the report by St. Lawrence was notthatWoodward was still pushing her complaint about St.Lawrence's IA; rather, the report was that Woodward wasdemeaningand undermining the Union, a protectedactivity.For thesereasons,I find that the discharge ofWoodward was violative of Section 8(a)(1) and (3) of theAct.The foregoing is prologue to the allegation that the Localcaused theCompany to discharge Woodward in violationof Section8(b)(2) and (1)(A) of the Act, and it foretells myconclusion.As the record clearly indicates, Woodward wasdischargedbecauseSt.Lawrence went to McGrath andtold him she was quitting because Woodward was tellingthe girlsthat the Union was just going through themotions,the Union was not doing anything for them, andas a resultthe girls were abusing her. To forestall herquitting,McGrath decided to discharge Woodward. Thus,the causeand effect are clear. The question, however, iswhether the Local caused the discharge within themeaningof Section 8(b)(2) of the Act.The answer to that question depends on the constructionone places on St.Lawrence's conduct. It is clear that shedid not expressly demand that the Company dischargeWoodward; however, a discharge may be caused by lessthan an expressdemand. It may be caused by conductwhich fromthe circumstancesof the case can only beconstruedas intendedto cause adischarge. Such is the casehere.According to McGrath, prior to July 25, St. Lawrencehad complained to him about Woodward's activities(which I have here found to be protected) and he testifiedthat he had assured her that he would take care of theproblem, by discharge if necessary. From this, St. Law-rence was on notice that, if it became a matter between herand, Woodward, McGrath would choose her. According toemployee Jean Taylor, whom I credit, St. Lawrenceexpressed that very thought on the morning of July 25before speaking to McGrath by telling Taylor that "it's meor her." That she intended to cause Woodward's dischargeby speaking to McGrath is clear from what she reported tohim, namely, that Woodwardwas tellingthe girls that theUnion was just going through the motions and wasn'tdoing anything for them. St. Lawrence had absolutely nobasis for this statement to Woodward. She had made thesame statementtoMacLean and MacLean testifiedcredibly that she had told St. Lawrence that Woodwardhad nothing to do with it. Why then would St. Lawrencehave acted as she did and falsely accused Woodward? Theonly inference I can draw is that she intended thereby tocause Woodward's discharge.This inference finds support in other conduct of St.Lawrence before July 25, and after Woodward wasdischarged. Thus, on July 23, the Company and Respon-dentUnion met to discuss matters which led to theagreement to advance the cost of living increase to whichSt.Lawrence had reference in her conversation withMacLean. At this meeting, St. Lawrence sought to presenta grievance against Woodward assertedly filed by the casetreat girls and it was only through Pitarys' intervention thatitwas not presented. As I indicated earlier, this matter ofthe case treat slander was one sponsored by St. Lawrenceand, in seeking to raise the issue on July 23, St. Lawrencewas obviously seeking some adverse action against Wood-ward. Failing there, she engaged in her walkout on July 25.McGrath credibly testified that on July 25, after Wood-ward's discharge, he called' St. Lawrence to tell her that hehad discharged Woodward. St. Lawrence did not protest.The following day, according to the credited testimony ofLinda Morse, St. Lawrence boasted she "got rid of the oldbitch."In short, all the circumstances support a finding that thedischargeofWoodward was not only a forseeableconsequence of St. Lawrence's conduct but also anintended consequence.Moreover, the predicate for St.Lawrence's conduct on July 25 was not personal attacks onher by Woodward so that one could say it was St.Lawrence the employee who complained to McGrath;rather, the predicate was the belief that Woodward wasundermining the Union, a belief she had earlierentertainedand expressed at the meeting with Woodward and Pitaryson June 11. One can only conclude from this that it was inher capacity as president of the Local that St. Lawrencecomplained to McGrath. I so find.The onlyremaining issuesin the caseare the allegedthreats by Pitarys and St. Lawrence. As describedearlier,according to Woodward, at hermeetingwith Pitarys andSt.Lawrence on June 11, Pitarys threatened to blacken hernameand get her fired if shecaused him to loserepresentation rights at the' plant. Sucha threat isclearlycoercive and violative of Section 8(b)(1)(A), if uttered.Pitarys deniesmaking such a threat and St. Lawrence INTERNATIONAL PACKINGS CORPORATIONcorroborateshim.For reasons, given earlier, I creditWoodward. Accordingly, I find that the Internationalrestrained and coerced an employee within the meaning ofSection8(b)(1)(A) of the Act by Pitarys' threat to blackenWoodward's name and to cause her discharge.If I understand the complaint, the Local is also alleged tobe liable for Pitarys' threat. General Counsel has notindicatedon what theory -the Local would be heldaccountable for the acts of the International and I amaware of no authority for doing so. In any event, the Localmay not be held guilty of any unfair labor practice forconduct occurring more ,than 6 months before filing andservice of a charge upon it. The original charge in Case I-CB-2789, although filed on December 9, 1974 (within 6months of the June 11 meeting), was not served on theLocal until January 21, 1975. Accordingly, the Local maynot be held liable under the Act for any conduct occurringprior to July 21, 1974.At, this same June 11 meeting, Woodward asked Pitarysfor a list of union members. St. Lawrence remarked that ifthey gave her such a list the members would withdrawfrom membership. Pitarys refused to give her a list. Thecomplaintalleges that the International and the Localviolated Section 8(b)(1)(A) of the Act (1) by St. Lawrence'sremark not to give Woodward a list of members becauseWoodward would cause all the members to withdraw, and(2), by St. Lawrence's statement that if they did not get ridof Woodward they would lose whatever members they had.I shall recommend dismissal of these allegations in the caseof the Local`becaiise the incident is barred by Section 10(b)of the Act, and in the case of the International because it isnot accountable for the statements of St. Lawrence.EmployeeLindaMorse, testified that on the dayfollowingWoodward's discharge, St. Lawrence remarkedto her, "Well, I got rid of the old bitch." Morse did notunderstand who she was talking about, so she asked St.Lawrence, who replied "Doris" (Woodward). St. Lawrencedenied making, the remark, but I credit Morse who had noreason tofabricate such a conversation. The complaintallegesthat by this remark the International and the Localviolated Section 8(b)(1)(A) of the Act. Insofar as the Localisconcerned,Iagree.Morse was aware that Woodwardwas questioning the, fairness of" St. Lawrence's IA and aremark such as that made by St. Lawrence would impressrightsunder Section 7 of the Act inimical to St. Lawrenceor the Local. The remark would tend to'restrain and coerceher in theexerciseof Section 7 rights,and consequently wasviolative of Section 8(b)(l)(A) of the Act.As to Respondent International, there is no basis forholding it accountable for the statements of St. Lawrence.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company and Respondent Unionset forth in section I, above, occurring in connection withthe operations of the Company as described therein, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes adversely affecting, ^ burdening, and ob-structing free flow thereof.IV. THE REMEDY485Having found that the Company has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, and that Respondent Local has engaged in unfairlabor practices in violation of Section 8(b)(l)(A) and (2) ofthe Act and that Respondent International has engaged inunfair labor practices in violation of Section 8(b)(1)(A) oftheAct, I - shall recommend that they cease and desisttherefrom and take certain, affirmative, action designed toremedy their unfair labor practices and to effectuate thepolicies of the Act.Having found the Company discharged Doris Wood-ward in violation of Section 8(a)(1) and (3) of-the Act, Ishall recommend that it be- ordered to offer her immediateand full reinstatement to her former job or, if such-job nolonger exists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges.As - I have found that Respondent Local caused theCompany to discharge Doris .Woodward, I shall recom-mend that Respondent Local and the'Company jointly andseverally make Doris Woodward whole for any loss of payshemay have sufferedas a resultof the discriminationagainst her by payment to her of a sum of money equal tothat which she would have earned as wages from the dateof discharge to; in the case of the Company, the date ofreinstatement to her former or substantially equivalentposition, and, in thecaseof Respondent Local, 5 days afternotification to the Company and to Doris Woodward thatithas no objection to her reinstatement,less net interimearnings.Backpay, including payment of interest at 6percent, shall be computed in accordance with the Board'susual practices.F.W.Woolworth Company,90 NLRB 289(1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1962).The unfair labor practices found to have been committedby Respondents go' to the heart of the Act, and reflect apurpose, by unlawfulmeans,likely to ' be executed in thefuture, to thwart the employees,exerciseof their Section 7rights.In order that the preventive purpose of thisrecommended Order be coextensive with the threat offuture violations, I shallrecommendthatRespondentsceasefrom in' any mannerinfringingupon the employees'rights guaranteed by Section 7 of the Act.CONCLUSIONS OF LAw1.InternationalPackings Corporationisengaged incommerceand is an employerengaged in commerce withinthe meaningof the Act.2.Respondent Local 1362,TextileWorkers Union ofAmerica,AFL-CIO,and Respondent Textile,WorkersUnion of America,AFL-CIO,and each of them, are labororganizations within the meaning of Section 2(5) of theAct.3.By threatening Doris Woodward with discharge, byissuing her a written warning,and by discharging DorisWoodward because she engaged in activities protected bySection 7 of the Act, and because Local 1362,Textile'Workers Union of America,AFL-CIO,requested' herdischarge because she had engaged in activities protectedby Section 7 of the Act, the Company has engaged in and 486DECISIONSOF NATIONAL LABOR RELATIONS BOARDis engagingin unfair labor practices within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of the Act.4.By causing International Packings Corporation todischargeDonsWoodward because she engaged inactivitiesprotected under Section 7 of the Act, RespondentLocal 1362 has engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(b)(2) and (1)(A)of the Act.5.By remarking to an employee that it had caused thedischargeof Doris Woodward, Respondent Local 1362engagedin, and is engaging in, unfair labor practiceswithin themeaning ofSection 8(b)(1)(A) of the Act.6.By threatening to blacken the name of DorisWoodward and to cause her discharge if she engaged inactivitiesprotected under Section 7 of the Act, RespondentInternationalengaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(b)(1)(A) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the-entire record, and pursuant to Section 10(b) ofthe Act, I herebyissue thefollowing recommended:ORDER 14A.Respondent,InternationalPackings Corporation,Bristol,New Hampshire, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Threatening employees with discharge and issuingwritten warningsto employees because they have engagedin activitiesprotected under Section 7 of the Act.(b).Discharging, or otherwise discriminating against,employees because they engaged in activities protectedunder Section7 of the Act.(c)Encouragingmembership in Local, 1362, TextileWorkers Union of America, by discharging, or otherwisediscriminating against,employees, in regard to the hire ortenure of employment of employees, or any term orconditionof employment.(d) In any other manner interfering with, restraining, orcoercingits employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteedby Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designed toeffectuatethe policies of the Act.(a)Remove thewritten warning dated June 28, 1974,from the personnel file of Doris Woodward and notify her,in writing, of such removal.(b) Offer, Doris Woodward immediate and full remstate-ment to herformer job, or, if such job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and, jointly and14 In the eventno exceptions are filed as provided by Sec. 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of theRules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes.severallywithRespondent Local 1362, make DorisWoodward whole for all losses she may have suffered byreason of the discrimination against her in the manner setforth in the section of this Decision entitled "TheRemedy."(c) 'Preserve and, upon request, make available to theBoard and 'its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of the amount ofbackpay due under the terms of this recommended Order.(d) Post at its Bristol, New Hampshire,` place of businesscopies of the notice marked "Appendix A." 15 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 1, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(e)Post at the same places and under the sameconditions as set forth in paragraph (d) above, and as soonas they are forwarded by the, Regional Director, copies ofRespondent Local 1362''s and Respondent International'snotices herein marked "Appendix B" and "Appendix C,"respectively.(f)Notify the Regional Director for Region 1, in writing,within, 20 days from the date,of this Order-, what steps havebeen taken to comply herewith.B.Respondent Local 1362, Textile Workers Union ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Restraining and coercing employees in the exercise ofrights guaranteed under Section 7 of the Act by tellingemployees that it has caused the discharge, of anotheremployee.(b)Causing, or attempting to cause, the InternationalPackings Corporation to discharge, or otherwise, discrimi-nate against, employees becausetheyhave engaged inactivities protected under' Section 7 of the Act.(c)In any other manner restraining and coercingemployees in the exercise of rights guaranteed underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Notify International Packings Corporation and DorisWoodward, in writing, that it -has no objection toWoodward's employment and requests her reinstatement.(b) Jointly and severally with Respondent InternationalPackings Corporation make Doris Woodward whole for alllosses she may have suffered by reason of the discrimina-tion against her in the manner set forth in, the section of theDecision entitled "The Remedy."15 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " INTERNATIONAL PACKINGSCORPORATION487(c)Post at its offices copies of the attached noticemarked "Appendix B." 16 Copies of said notice, to befurnished by the Regional Director for Region 1, shall,after being duly signed by the Respondent Local 1362'srepresentative, be posted immediately upon receipt thereofand be maintained by the Respondent Local 1362 for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notomembers are customarilyposted.Reasonable steps shall be taken by RespondentLocal 1362 to ensure that said notices are not altered,defaced, or covered by any other material.(d)Post at thesameplaces and under the sameconditions as set forth in paragraph (c) above, as soon asthey are forwarded by the Regional Director, copies of theRespondent International Packings Corporation's noticemarked "Appendix A," and Respondent International'snotice marked "Appendix C."(e)Forward signed copies of "Appendix B" to theRegional Director for posting by Respondent InternationalPackings Corporation at its Bristol, New Hampshire, plant.(f)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.C.Respondent Textile Workers Union of America, itsofficers,agents,and representatives, shall:1.Cease and desist from:(a) Threatening to blacken the name of employees and tocausetheir discharge if they engage in activities protectedunder Section 7 of the Act.(b) In any like or related manner, restraining or coercingemployees in the exercise of rights guaranteed underSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Forward signed copies of "Appendix C" to theRegional Director for posting by Respondent InternationalPackings Corporation 17 and by Respondent Local 1362.(b) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT ISFURTHER ORDERED that the allegations of thecomplaint not found to have been established by apreponderance of the evidence be, and they hereby are,dismissed.16 See fn 15,supra17 1 am omittingany requirement that Respondent International post anotice atitsofficesbecause they are located in Manchester, NewHampslure,some 50 milesdistant from the plant where employees of theCompany and members of the Union are undoubtedly rarely to to be found.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice to you:WE WILL NOT discharge employees because theyhave engaged in activities protected under Section 7 ofthe National Labor Relations Act.WE WILL NOT discharge employees because of thedemand of Local 1362, Textile Workers Union ofAmerica.WE WILL NOT threaten with discharge nor issuewrittenwarnings to employees because they haveengaged in activities protected under Section 7 of theAct.WE WILL remove, the written warning from thepersonnel file of Doris Woodward and notify her thatwe have done so.--<WE WILL offer to reinstate Doris Woodward to herformer job, or, if her job no longer exists, to asubstantially equivalent job.WE WILL, jointly andseverally with Local 1362, TextileWorkers Union ofAmerica, make Doris Woodward whole by paying herthe wages which she lost because we discharged herunlawfully.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inconcerted activities for the purpose of collectivebargaining or othermutual aid or protection asguaranteed by Section 7 of the Act, or to refrain fromanyor all such activities.INTERNATIONAL PACKINGSCORPORATIONAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and ordered us to postthis notice.WE WILL NOT restrain and coerce employees in theexercise of rights guaranteed under Section 7 of the Actby telling employees that we caused the discharge ofother employees.WE WILL NOT cause, or attempt to cause, Interna-tional Packings Corporation to discharge employeesbecause they have exercised rights protected underSection 7 of the Act.WE WILL notify International Packings Corporationand Doris Woodward, in writing, that we have noobjection to her employment by International PackingsCorporation.WE WILL, jointly and severally with InternationalPackings Corporation, make Doris Woodward wholefor any loss of wages she may have suffered by reasonof our having caused International Packings Corpora-tion to discharge her. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any othermanner, restrain, orcoerceemployeesin the exerciseof rights guaranteedunder Section7 of the Act.LOCAL 1362, TEXTILEWORKERS UNION OFAMERICAAPPENDIX CNOTICEToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us tosign this notice for,posting.WE WILL NOT threaten to blacken the name ofemployees or to cause the discharge of employees ifthey seek to exercise rights guaranteed under Section 7of the Act.WE WILL NOT, in any like or related manner, restrainor coerce employees in the exercise of rights guaranteedunder Section 7 of the Act.TEXTILEWORKERS UNIONOF AMERICA